Citation Nr: 0718538	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  03-06 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for claimed migraine 
headaches, to include as secondary to a neck injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

The veteran testified before the undersigned Acting Veteran 
Law Judge, via teleconference, in December 2004.  A copy of 
the transcript of that hearing has been made part of the 
claims file.

In November 2005, the Board found that the veteran had 
attempted to reopen his previously denied claim for service 
connection for a neck injury.  As the RO had not yet 
adjudicated this claim and the veteran claimed service 
connection for the migraine headache disability secondary to 
the neck disability, the Board found that the issues were 
inextricably intertwined.  Therefore, the Board determined 
that a remand was required to allow the RO to develop and 
adjudicate the veteran's claim to reopen his previously 
disallowed claim for service connection for a neck 
disability.

In an October 2006 rating decision, the RO denied the 
veteran's claim to reopen the veteran's claim for service 
connection for a neck disability, finding that new and 
material evidence had not been submitted.  The Board finds 
that the development requested upon remand has been completed 
and the veteran's claim for service connection for migraine 
headaches is ready for adjudication.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no medical evidence of record that links a 
current migraine headache disability, or other type of 
headache disability, to service; the veteran is not service-
connected for a neck disability.


CONCLUSION OF LAW

The claimed migraine headache disability was not incurred in 
or aggravated by active service, nor is service connection 
warranted on a secondary basis.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran was provided VCAA notification letters in August 
2002, December 2002, and November 2006.  In these letters, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The November 2006 letter also generally 
advised the veteran to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Further, the November 2006 letter provided 
additional notice of the five elements of a service-
connection claim as is required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the three VCAA notification letters were issued 
after the February 2002 rating decision. 

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claims.  See Sanders v. Nicholson, No. 06-
7001 (U.S. Fed. Cir. May 16, 2007).  Also, a February 2007 
supplemental statement of the case was issued subsequent to 
the most recent notice making all notices pre-decisional as 
per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  As noted, the veteran 
testified before the Board, via teleconference, in December 
2004.  The claims file also contains the report of an April 
2003 VA examination in which the examiner provided an opinion 
regarding whether there was a link between the veteran's 
claimed headache disability and service.  After review of the 
examination report, the Board finds that it provides 
competent, non-speculative evidence regarding the claimed 
nexus.  Thus, there is no duty to provide another examination 
or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
In April 2006, the veteran informed VA that he had no other 
information or evidence to give VA to substantiate his claim.

The Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.


Factual Background

The veteran contends that he has a current headache 
disability that is somehow related to service.  Specifically, 
he asserts that he injured his neck in a landing from a 
parachute jump.  He asserts that he began to have headaches 
related to that neck injury during service and currently has 
headaches which are related to that neck injury.

The claims file includes the veteran's service medical 
records.  A June 6, 1973 treatment record indicates that the 
veteran sought treatment for a stiff neck and headaches.  The 
clinician noted that there was no history of trauma.  The 
clinician found that the veteran had a probable cervical 
strain with tension headaches.  

In a July 11, 1973 treatment record, a clinician noted that 
the veteran sought treatment for neck pain due to an injury 
from a jump injury incurred on June 12, 1973.  The clinician 
found that the veteran was having a muscle spasm of the neck.

An August 1973 treatment record reveals that the veteran 
sought treatment due to congestion in the chest, dizziness 
and headaches.  The clinician completing the record found 
that the veteran had a viral syndrome.  Treatment records 
dated in September 1973 document the veteran's treatment for 
a neck muscle strain, stiffness and pain.

In an October 1974 record, a clinician noted that the veteran 
injured his leg and neck in a jump.  A December 1974 
treatment record indicates that the veteran sought treatment 
for headaches, dizziness, and lower back pain related to the 
October 1974 jump.  

In the veteran's report of medical history completed in 
November 1976, at the time of his discharge from service, the 
veteran marked that he had or had a history of frequent or 
severe headaches.  The report of medical examination 
completed at that time did not note any headache disability.

In an August 1985 rating decision, the RO found that the 
veteran did not have a neck disability related to service, 
finding that the complaints regarding his cervical spine were 
for an acute and transitory injury.  The veteran filed a 
notice of disagreement to this decision, but did not perfect 
his appeal.  Subsequent rating decisions have found that new 
and material evidence has not been submitted to reopen the 
claim.  As noted in the introduction, pursuant to the Board's 
remand instruction, the RO readjudicated the veteran's claim 
for service connection for a neck disability in October 2006.  
The RO again denied the claim to reopen, finding that new and 
material evidence had not been submitted.  Therefore, the 
veteran is not service connected for a neck disability and 
the claim for entitlement to service connection for a neck 
disability is not presently before the Board.

The claims file includes post-service VA medical records that 
indicate that the veteran began seeking treatment for his 
neck and headaches beginning in 1984.  A May 1986 treatment 
record indicates that an evaluation was requested regarding 
chronic headaches secondary to traumatic arthritis.  The 
Board notes, however, that the words "traumatic arthritis" 
are crossed out and the record indicates that the clinician 
was to actually evaluate whether the veteran's headaches were 
due to a sinus disease.  The clinician made no further note 
regarding whether the veteran had headaches due to traumatic 
arthritis; the clinician found that there was no evidence 
that sinus disease contributed to headaches.  In a July 2001 
VA treatment record, the veteran was diagnosed as having 
migraine headaches.

The veteran underwent a VA examination in April 2003.  The 
examiner noted review of the veteran's medical records prior 
to the examination.  The veteran reported that he had 
headaches twice a week and that he had been having headaches 
for the last 30 years.  The veteran noted that the headaches 
were associated with stiffness and pain in his neck and 
shoulders.

The examiner reported that the veteran was wearing a back 
brace and that he used a cane to walk.  The examiner 
diagnosed the veteran as having tension headaches.  He opined 
that it was not likely that the veteran's tension headaches 
were related in any way to any condition or situation that 
occurred during service.


Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disability medically 
shown to be proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.


Analysis

Although the veteran's main contention was that he had 
migraine headaches that were secondarily related to a 
service-connected neck disability, the RO also evaluated 
whether the veteran's claimed migraine headache disability 
was directly related to service.  After review of the 
evidence of record, the Board finds that the veteran does not 
have a migraine headache disability that is either directly 
related to service or secondary to a service-connected 
disability.  

Regarding direct service connection, the Board notes that the 
service medical records indicate that the veteran sought 
treatment for headaches during service.  Further, the July 
2001 VA treatment record indicates the veteran was diagnosed 
as having migraine headaches and, in his April 2003 
examination report, the examiner found that the veteran had 
tension headaches.  The examiner, however, found that the 
veteran's current tension headaches were not related to 
service.  There is no medical evidence of record that links a 
diagnosis of migraine headaches, or other type of headache 
disability, to service.

Regarding the veteran's claim that his migraine headaches are 
caused by a service-connected neck disability, the Board 
notes that the RO has previously determined that the 
veteran's neck disability is not related to service and this 
claim is not currently before the Board.  As the veteran is 
not service connected for a neck disability, the veteran 
cannot be service connected for a disability claimed as 
secondary to a neck disability.

Although the veteran contends that his had a current migraine 
headache disability that is somehow related to service, the 
veteran has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for migraine headaches 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for claimed migraine 
headaches, to include as secondary to a neck injury, is 
denied.



____________________________________________
David L. Wight
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


